Name: Decision of the EEA Joint Committee No 83/96 of 13 December 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: communications;  international affairs;  European construction
 Date Published: 1997-06-05

 Avis juridique important|21997D0605(01)Decision of the EEA Joint Committee No 83/96 of 13 December 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 145 , 05/06/1997 P. 0052 - 0053DECISION OF THE EEA JOINT COMMITTEE No 83/96 of 13 December 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereafter referred to as 'the Agreement`, and in particular Article 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 8/94 (1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multi-annual Community programme to stimulate the development of a European multimedia content industry and to encourage the use of multimedia content in the emerging information society (Info 2000) as set out in Council Decision 96/339/EC (2);Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for such extended cooperation to take place from 1 January 1996,HAS DECIDED AS FOLLOWS:Article 1 The following indent shall be added to Article 2 (5) of Protocol 31 to the Agreement:'- 396 D 0339: Council Decision 96/339/EC of 20 May 1996 adopting a multi-annual Community programme to stimulate the development of a European multimedia content industry and to encourage the use of multimedia content in the emerging information society (Info 2000) (OJ No L 129, 30. 5. 1996, p. 24).`Article 2 This Decision shall enter into force on 1 January 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996.Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 13 December 1996.For the EEA Joint CommitteeThe PresidentH. HAFSTEIN(1) OJ No L 198, 30. 7. 1994, p. 142.(2) OJ No L 129, 30. 5. 1996, p. 24.